Fourth Court of Appeals
                                           San Antonio, Texas
                                                  August 7, 2019

                                               No. 04-18-00392-CR

                                                 STATE of Texas,
                                                    Appellant

                                                          v.

                                               Lee Allison GOINS,
                                                    Appellee

                        From the 187th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2018CR2733
                             Honorable Raymond Angelini, Judge Presiding 1

                                                     ORDER

Sitting:            Sandee Bryan Marion, Chief Justice
                    Rebeca C. Martinez, Justice
                    Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice
                    Irene Rios, Justice
                    Beth Watkins, Justice
                    Liza A. Rodriguez, Justice

        On May 20, 2019, appellant filed a motion for en banc reconsideration. Because the panel
has issued a different opinion, the motion for en banc reconsideration is DENIED AS MOOT.
See TEX. R. APP. P. 49.5.



                                                                _________________________________
                                                                Irene Rios, Justice




1
    The Honorable Raymond Angelini, retired, was sitting by assignment and signed the order challenged on appeal.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court